DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2022 has been entered.
 
Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-9, 11-18 and 20-22 have been considered but are moot in view of a new ground(s) of rejection. The amendments to the claims necessitated the new ground(s) of rejection discussed below.
With respect to the last office action, Applicant amends claims, discusses the claims limitations, the prior arts of record (PARs), the office action and further argues that the PARs do not teach the amended claims limitations (see Applicant’s Remarks).
In response, Examiner notes Applicant’s arguments/amendments, however, besides the teaching of the primary PAR (PPAR or MANGANILLA), as to providing an interface for authorized users of data providers to access the consumption history including providing instantaneous payment as to view media asset and where the consumption data includes time information indicating a start time and an end time of consumption etc, verifies integrity of the block, for authorization/authentication, using different servers: App server (APIs), utility server (provisioning server, operations server, security server, etc., accessible by the Gateways or the Nodes, to provident fraudulent transaction, before providing consumption report or history ([0036-0043], [0072-0075] and [0091]) and further discloses the nodes as client devices ([0034] and [0067]); MANGANILLA appears silent as to adding timestamp indicating duration of viewing and a pseudonymous user identifier associated with the user device and generating and providing Apps to user(s), verifying the user(s) and providing requested information to the user(s) using the generated App(s); aggregating, by the blockchain node, a plurality of content consumption data items for the digital content item from the consumption data blockchain to determine a total number of users that consumed the digital content item or a total consumption time for the digital content item; and providing, by the blockchain node, the requested consumption information from the consumption data blockchain to the rights-holder, wherein the requested consumption information includes the determined total number of users that consumed the digital content item or total consumption time for the digital content item; However, in the same field of endeavor, LI-1 discloses blockchain-based paperless documentation and further discloses transactions recorded on a blockchain using consensus protocol to provide multiple phases with all consensus nodes to invoke a service operation including using threshold to where all the nodes comes to an agreement on the order of records to be added (figs.1-21, [0056-0059]) and further discloses timestamps indicating consumption; aggregating, by the blockchain node, a plurality of content consumption data items for the digital content item from the consumption data blockchain to determine a total number of users that consumed the digital content item or a total consumption time for the digital content item; and providing, by the blockchain node, the requested consumption information from the consumption data blockchain to the rights-holder, wherein the requested consumption information includes the determined total number of users that consumed the digital content item or total consumption time for the digital content item ([0291-0292], [0311-0312] and [0327]), generating Apps to user(s) upon request ([0081-0089], [0096-0105] and [0136-0146]), generates unique IDs (different IDs can be generated including generating digital signatures) associated with the user device, to verify the user(s) before providing requested information on the blockchain ledger (figs.1-8, [0273-0283], [0291-0294], [0304-0305], [0311-0312], [0322] and [0327]), manages consumption records within different time periods various content: movies, music, web pages, shopping, etc., as discussed below with the other PARs
Hence the amended claims do not overcome the PARs. The amendments to the claims necessitated the new ground(s) of rejection discussed below. This office action is non-final.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claim 1-9, 11-18 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over MANGANILLA et al (2020/0366950) in view of LI-1 (2021/0051013) and further in view of LI-2 (2020/0372135) and further in view of MUSIALA, JR. et al (2020/0134595)
	As to claim 1, MANGANILLA discloses system and method for managing dynamic pricing of media content though blockchain and further discloses a method comprising:
             Providing, by a blockchain node in a computer device (figs.1-6, [0017-0018] and [0034-0035], BlockChain Node(s) “BCNs”,) a first Application Programming Interface (API) to a user device ([0046], [0051] and [0075]-Apps Server provides APIs to Client(s) and providers), wherein the first API is configured to enable the user device to send, to the blockchain node, content consumption reports relating to consumption of digital content items provided to the user device by content provider devices; receiving, by the blockchain node and from a user device via the first API, a content consumption report relating to a digital content item provided by a content provider device to the user device ([0014-0015], [0030-0035];    ), the BCNs records consumption context metrics including other information in Blockchain ledger;
Adding, by the blockchain node, content consumption data from the content consumption report to a consumption data blockchain associated with the blockchain node, wherein the added content consumption data includes a content identifier for the digital content item, timestamps indicating a start time and an end time of consumption of the digital content item by the user device, and a pseudonymous user identifier associated with the user device ([0030-0032] and [0034-0039]), BCNs records and shares with each other, consumption transactions information, which is integrated with various information, including user information, viewing information: time, date, duration, number of times of viewing media asset, etc., device types used for consumption, generates private keys and other security enhancement for accessing the records;
Providing, by the blockchain node, a second API to rights-holders (APIs), wherein the second API is configured to enable rights-holders to access consumption information stored in the consumption data blockchain; Receiving, by the blockchain node via the second API, a request for consumption information relating to the digital content item from a rights-holder associated with the digital content item, wherein the consumption information is stored in the consumption data blockchain; Verifying, by the blockchain node, that the rights-holder is authorized to access the requested consumption information; and providing, by the blockchain node, the requested consumption information from the blockchain to the rights-holder ([0034-0039], [0040-0043] and [0091]), providers and contractors are provided with APIs to access audit the ledger, generations consumption history responsive to authorization provided by the user of the data and provides instantaneous payment as viewed media assets.
	MANGANILLA provides an interface for authorized users of data providers to access the consumption history including providing instantaneous payment as to view media asset and where the consumption data includes time information indicating a start time and an end time of consumption etc, verifies integrity of the block, for authorization/authentication, using different servers: App server (APIs), utility server (provisioning server, operations server, security server, etc., accessible by the Gateways or the Nodes, to provident fraudulent transaction, before providing consumption report or history ([0036-0043], [0072-0075] and [0091]) and further discloses the nodes as client devices ([0034] and [0067]), BUT appears silent as to adding timestamp indicating duration of viewing and a pseudonymous user identifier associated with the user device and generating and providing Apps to user(s), verifying the user(s) and providing requested information to the user(s) using the generated App(s); aggregating, by the blockchain node, a plurality of content consumption data items for the digital content item from the consumption data blockchain to determine a total number of users that consumed the digital content item or a total consumption time for the digital content item; and providing, by the blockchain node, the requested consumption information from the consumption data blockchain to the rights-holder, wherein the requested consumption information includes the determined total number of users that consumed the digital content item or total consumption time for the digital content item.
	However, in the same field of endeavor, LI-1 discloses blockchain-based paperless documentation and further discloses transactions recorded on a blockchain using consensus protocol to provide multiple phases with all consensus nodes to invoke a service operation including using threshold to where all the nodes comes to an agreement on the order of records to be added (figs.1-21, [0056-0059]) and further discloses timestamps indicating consumption; aggregating, by the blockchain node, a plurality of content consumption data items for the digital content item from the consumption data blockchain to determine a total number of users that consumed the digital content item or a total consumption time for the digital content item; and providing, by the blockchain node, the requested consumption information from the consumption data blockchain to the rights-holder, wherein the requested consumption information includes the determined total number of users that consumed the digital content item or total consumption time for the digital content item ([0291-0292], [0311-0312] and [0327]), generating Apps to user(s) upon request ([0081-0089], [0096-0105] and [0136-0146]), generates unique IDs (different IDs can be generated including generating digital signatures) associated with the user device, to verify the user(s) before providing requested information on the blockchain ledger (figs.1-8, [0273-0283], [0291-0294], [0304-0305], [0311-0312], [0322] and [0327]), manages consumption records within different time periods various content: movies, music, web pages, shopping, etc.,
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to incorporate the teaching of LI-1 into the system of MANGANILLA to control the records recorded on the nodes and the various servers accessible by the nodes to provide additional enhanced security to the blockchain consumption records 
	MANGANILLA as modified by LI-1, appears silent as to where the provided API by the blockchain node verifies the rights-holder is authorized to access the requested consumption information; 
wherein verifying that the rights-holder is authorized to access the requested consumption information includes: determining that the rights-holder is registered in an access rights blockchain node in an access rights blockchain managed by the blockchain node as having access rights for information relating to the digital content item, where the access rights blockchain is different from the consumption data blockchain and where the blockchain node participates in managing the consumption data blockchain and the access rights blockchain and providing, by the blockchain node, the requested consumption information from the consumption data  blockchain to the rights-holder. 
	However, in the same field of endeavor, LI-2 discloses identifying copyrighted material using embedded copyright information and further discloses a blockchain node that registers right-holders and verifies a rights-holder(s) authorized to access the requested consumption information; wherein verifying that the rights-holder is authorized to access the requested consumption information includes: determining that the rights-holder is registered in an access rights blockchain as having access rights for information relating to the digital content item, where the access rights blockchain is different from the consumption data blockchain and where the blockchain node participates in managing the consumption data blockchain and the access rights blockchain and providing, by the blockchain node, the requested consumption information from the consumption data  blockchain to the rights-holder (figs.1-8, [0024-0031], [0034-0044], [0046-0052], [0059-0071] and [0109-0112]), note peer-to-peer nodes, performs registration of participants or right holders where participants performs various transaction management with displayed webpage
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to incorporate the teaching of LI-2 into the system of MANGANILLA as modified by LI-1 to authenticated right holder(s) before providing the requested information and prevent unauthorized users from accessing the blockchain ledger.
	MANGANILLA as modified by LI-1 and L-2, disclose different APIs, but do not clearly distinguish specific API for specific users and where the users interact to access information and other secured data stored at the node(s) using the specific API(s)
	However, in the same field of endeavor, MUSIALA discloses systems and methods for micropayment for media applications and further discloses generating specific APIs for accessing specific transactions within the blockchain node(s) (figs.1-11, [0024-0029], [0032-0039], [0045-0055] and [0072-0079]) 
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to incorporate the teaching of MUSIALA into the system of MANGANILLA as modified by LI-1 and LI-2 to generate specific API for registering, authenticating, etc., right holder(s) before providing the requested information and prevent unauthorized users from accessing the blockchain ledger.
	As to claim 2, MANGANILLA further discloses where the digital content item includes at least one of: a video stream of a live event; a video stream of a stored digital media item; an advertisement; or a game ([0026]).
	As to claim 3, MANGANILLA further discloses distributing the content consumption data to a plurality of blockchain nodes associated with the blockchain; determining that a consensus has been reached by the blockchain nodes to add the content consumption data to the blockchain; and adding the content consumption data to the blockchain, in response to determining that the consensus has been reached ([0028-0034] and [0036-0043]), note remarks in claim 1, further uses various rules and policies integrate consumption data over the various nodes and shares the consumption data over the various nodes 
	As to claim 4, MANGANILLA further discloses wherein the added content consumption data further includes one or more of: a stream type associated with consumption of the digital content item; an indication whether the digital content item was started automatically; or information indicating how many times the digital content item was paused ([0091]).
	As to claim 5, MANGANILLA further discloses wherein receiving the request for consumption information relating to the digital content item stored in the blockchain includes receiving a request for aggregation data associated with the digital content item, the method further comprising: aggregating a plurality of content consumption data items for the digital content item from the blockchain to determine a total number of users that consumed the digital content item or a total consumption time for the digital content item; and providing information identifying the determined total number of users or the total consumption time to the rights-holder in response to the received request ([0014-0016], [0026], [0031] and [0036-0043]), note remarks in claim 1.
	As to claim 6, MANGANILLA further discloses receiving, by the blockchain node and from a content provider, a content streaming report relating to the digital content item; and adding content streaming data from the content streaming report to the blockchain [0014-0015] and [0026-0031]).
	As to claims 7-8, MANGANILLA further discloses determining a performance metric value for the digital content item based on the content streaming data and the content consumption data; and adding the performance metric value for the digital content item to the blockchain and wherein the performance metric value includes: a latency value, a packet delivery rate value, or a throughput value. ([0014-0016], [0036-0043] and [0073-0075]).
	As to claim 9, MANGANILLA further discloses wherein the blockchain stores different content consumption data for different types of digital content items ([0014-0018], [0023-0033], [0056-0059] and [0083-0091]).
	As to claim 11, the claimed “A device comprising…” is composed of the same structural elements that were discussed with respect to claim 1.
	Claim 12 is met as previously discussed in claim 2.
	Claim 13 is met as previously discussed in claims 1 and 3.
	Claim 14 is met as previously discussed in claim 4.
	Claim 15 is met as previously discussed in claim 5.
	Claim 16 is met as previously discussed in claim 6.
	Claim 17 is met as previously discussed in claims 7-8.
	Claim 18 is met as previously discussed in claim 9.
	As to claim 20, the claimed “A non-transitory computer-readable memory device storing instructions executable by a processor…” is composed of the same structural elements that were discussed with respect to claim 1.
	Claim 21 is met as previously discussed in claim 4.
	Claim 22 is met as previously discussed in claim 5.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /ANNAN Q SHANG/ Primary Examiner, Art Unit 2424                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  



ANNAN Q. SHANG